Citation Nr: 1208442	
Decision Date: 03/05/12    Archive Date: 03/16/12

DOCKET NO. 06-15 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to an initial disability rating greater than 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel



INTRODUCTION

The Veteran had active military service from March 1985 to June 1985, from January 1991 to May 1991, from August 2000 to April 2001, and from February 2004 to May 2004.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island. 

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

This case was previously before the Board in May 2009. In a May 2009 decision, the Board denied the issue of entitlement to an initial disability rating greater than 50 percent for PTSD. The Veteran appealed the Board's decision to deny an increased rating for PTSD to the United States Court of Appeals for Veterans Claims (Court). 

In a June 2010 Order, the Court vacated the Board's decision as to the PTSD increased rating issue and remanded the appeal with instructions in a June 2010 Joint Motion for Remand (Joint Motion). Specifically, the Court directed consideration of the Court's holding in Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002) (the General Rating Formula for Mental Disorders provides "guidance" as to the severity of symptoms contemplated for each rating in addition to permitting consideration of other symptoms particular to the Veteran, but it is not an all-encompassing or an exhaustive list).

This case was again before the Board in September 2010, when the Board remanded the claim for further development. After completion of this development by the Agency of Original Jurisdiction (AOJ), the case has been returned to the Board for further appellate consideration.


FINDING OF FACT

The Veteran's PTSD is manifested by such symptoms as near-continuous depression and anxiety, fleeting suicide ideation, chronic marital discord with his spouse, strained relationships with family and friends, constant irritability with anger, social isolation and avoidance, sleep disturbances, feelings of inadequacy and hopelessness, hypervigilance, nightmares, guilt, mistrust, exaggerated startled response, poor memory and concentration, and difficulty adapting to stressful circumstances at work. He has occupational and social impairment with deficiencies in most areas. Global Assessment of Functioning (GAF) scores ranged from 48 to 52.


CONCLUSION OF LAW

The criteria are met for an initial disability rating of 70 percent, but no greater, for PTSD. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.7, 4.10, 4.21, 4.126, 4.130, Diagnostic Code 9411 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board will discuss the relevant law it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R."); and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction; the Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).

VA's Duty to Notify and Assist

Review of the claims folder reveals compliance with the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq. See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). The duty to notify was accomplished by way of VCAA letters from the RO to the Veteran dated in March 2005, August 2005, March 2006, May 2006, and September 2010. Those letters effectively satisfied the notification requirements of the VCAA consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by: (1) informing him about the information and evidence not of record that was necessary to substantiate both his original service connection and subsequent increased initial rating for PTSD issues; (2) informing him about the information and evidence the VA would seek to provide; (3) informing him about the information and evidence he was expected to provide. See also Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

The March 2006 letter from the RO further advised the Veteran of the elements of a disability rating and an effective date, which are assigned when service connection is awarded. Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

This appeal arises from disagreement with the initial evaluation following the grant of service connection for PTSD in a September 2005 rating decision. Both the Court and the Federal Circuit Court of Appeals have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial. Goodwin v. Peake, 22 Vet. App. 128, 137 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). See also 38 C.F.R. 3.159(b)(3) (no duty to provide VCAA notice arises upon VA's receipt of a Notice of Disagreement), retroactively effective May 30, 2008. See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).

With respect to the timing of VCAA notice, the Court and Federal Circuit Court have held that VCAA notice should be provided to a claimant before the initial unfavorable RO decision on a claim. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (Mayfield II); Pelegrini II, 18 Vet. App. at 120. In the present case, the RO issued all required VCAA notice prior to the September 2005 rating decision on appeal. Any additional notice provided was superfluous. Thus, there is no timing error. 

Accordingly, prejudicial error in the timing or content of VCAA notice has not been established as any error was not outcome determinative. See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency). 

With respect to the duty to assist, the RO has secured the Veteran's service treatment records (STRs) and VA treatment records. The Veteran has not identified any relevant private medical evidence. For his part, the Veteran has submitted personal statements and argument. 

The Veteran was also afforded a November 2010 VA psychiatric examination to rate the current severity of his PTSD. The need for a more contemporaneous examination occurs only when the evidence indicates that the current rating may be incorrect or when the evidence indicates there has been a material change in the disability. See 38 C.F.R. § 3.327(a); Palczewski v. Nicholson, 21 Vet. App. 174, 182-83. Here, the November 2010 VA examination is not unduly remote. There is no suggestion that the evidence is not sufficient to evaluate the appeal. Also, the Board is granting a 70 percent rating to account for worsening of the PTSD disability. In addition, VA treatment records do not demonstrate a worsening in the PTSD disability beyond the 70 percent already being granted. Therefore, a new VA examination to rate the severity of his PTSD is not warranted. 

The RO/AMC substantially complied with the Board's September 2010 remand directives. Stegall v. West, 11 Vet. App. 268, 271 (1998). See also D'Aries v. Peake, 22 Vet. App. 97 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board engagement letter requesting a medical opinion is required). Specifically, pursuant to the remand, the AOJ secured additional VA treatment records and afforded the Veteran a November 2010 VA psychological examination to determine the current severity of his PTSD. The AOJ has substantially complied with the Board's instructions. In summary, the duty to assist has been met. 38 U.S.C.A. § 5103A (West 2002 & Supp. 2011). 

The Merits of the Claim 

The Veteran contends that service-connected PTSD is more severe than is contemplated by the currently-assigned 50 percent rating. The Board presently grants the appeal and finds that an initial 70 percent disability rating is warranted. 

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity. Individual disabilities are assigned separate diagnostic codes. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment. 38 C.F.R. § 4.10.

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor. 38 C.F.R. § 4.3. 

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases. 38 C.F.R. § 4.21. Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of his disability in reaching its decision. Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

In the September 2005 rating decision on appeal, the RO granted service connection for PTSD. The Veteran's service-connected PTSD is rated under Diagnostic Code 9411. 38 C.F.R. § 4.130. The RO eventually assigned a 50 percent disability rating, effective from September 17, 2004 - the date the Veteran's original service connection claim was received. 

Because the Veteran has perfected an appeal as to the assignment of an initial rating following the initial award of service connection for PTSD, the Board is required to evaluate all the evidence of record reflecting the period of time between the effective date of the initial grant of service connection (September 17, 2004) until the present. The Board will also consider probative evidence prior to this date, to the extent this evidence sheds additional light on the Veteran's overall disability picture. This could result in "staged ratings" based upon the facts found during the period in question. Fenderson v. West, 12 Vet. App. 119, 126 (1999). That is to say, the Board must consider whether there have been times when his disability has been more severe than at others. Id. 

Mental disorders are evaluated under the general rating formula for mental disorders, a specific rating formula presented under 38 C.F.R. § 4.130. In addition, the fourth edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV) provides guidance for the nomenclature employed within 38 C.F.R. § 4.130. 

When evaluating a mental disorder, the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission must be considered. 38 C.F.R. 
§ 4.126(a). In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination. 38 C.F.R. § 4.126(a). When evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely on the basis of social impairment. 38 C.F.R. § 4.126(b).

A 50 percent rating is appropriate when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 38 C.F.R. § 4.130.

A 70 percent rating is in order when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships. Id.

A 100 percent rating is in order when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name. Id. 

In evaluating the evidence, the Board has also noted various GAF scores contained in the DSM-IV, which clinicians have assigned. A GAF score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness." Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV at 32). An examiner's classification of the level of psychiatric impairment at the moment of examination, by words or by a GAF score, is to be considered, but it is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment. See generally 38 C.F.R. § 4.126; VAOPGCPREC 10-95.

Higher GAF scores denote increased overall functioning of the individual. For instance, a score of 41-50 illustrates "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)." DSM-IV at 46-47. A higher score of 51-60 represents "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers)." Id.

The evidence of record is consistent with an initial 70 percent rating for PTSD throughout the entire appeal period. 38 C.F.R. § 4.7. Certain reported signs and symptoms are indicative of the 70 percent rating criteria. See 38 C.F.R. § 4.130. Specifically, the Board has reviewed VA mental health treatment records dated from 2004 to 2010, VA psychological examinations dated in March 2005 and November 2010, representative argument, and lay statements from the Veteran. This medical and lay evidence of record documents such signs and symptoms including near-continuous depression and anxiety, fleeting suicide ideation, chronic marital discord with his spouse, strained relationships with family and friends, constant irritability with anger, and social isolation and avoidance. The March 2005 VA examiner described the Veteran's PTSD as "severe." The same VA examiner assessed "major" social impairment and isolation. The November 2010 VA examiner noted a "great deal" of internal distress within the Veteran. All of this provides evidence in support of an initial 70 percent rating.

Another important factor is that many of the GAF scores in these records are indicative of "serious" or "major" impairment. See December 2005 and February 2007 VA mental health treatment notes (GAF scores of 49); October 2005 VA mental health treatment note (GAF score of 48); March 2005 VA psychological examination, August 2006, September 2006, December 2006, and July 2007 VA mental health treatment notes (GAF scores of 50). Although the VA examiner's use of this descriptive term is not dispositive of the rating that should be assigned, it is nonetheless probative evidence to assist in making this important determination. 38 C.F.R. §§ 4.2, 4.6.

Per the instructions of the June 2010 Joint Motion, the Board has also considered additional symptomatology not specifically addressed in the 70 percent criteria under the General Rating Formula for Mental Disorders. See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002). The Veteran has exhibited additional symptoms such as sleep disturbances, feelings of inadequacy and hopelessness, hypervigilance, nightmares, guilt, mistrust, exaggerated startled response, and poor memory and concentration. The Veteran is taking psychiatric medication for his PTSD. He also received individual and group psychotherapy. Overall, consideration of these additional symptoms and circumstances reflects occupational and social impairment with deficiencies in most areas, indicative of a 70 percent rating. See 38 C.F.R. § 4.130.

With regard to work, the Veteran reports struggling with his job as a corrections officer at a prison. He has repeated difficulties with inmates and supervising officers. For a time he took leave off of work due to stress. See October 2004 VA PTSD clinic record. He clearly has difficulty adapting to stressful circumstances in a work setting due to his PTSD, an important criterion for a 70 percent rating. 

The evidence of record fails to reveal many of the other criteria indicative of a 70 percent rating such as suicide ideation (denied by the Veteran on many occasions), periods of violence, continuous panic attacks, obsessive rituals, neglect of personal hygiene or appearance, disorientation to space, obscure or irrelevant speech, or spatial disorientation. Both the March 2005 and November 2010 VA examiners assessed that his occupational impairment was only "moderate" in degree. However, a Veteran need not exhibit "all, most, or even some" of the symptoms enumerated in the General Rating Formula for Mental Disorders to warrant the assignment of a higher rating. Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002). Rather, the criteria ("such symptoms as") provides guidance as to the severity of symptoms contemplated for each rating in addition to permitting consideration of other symptoms particular to the Veteran. They are not all-encompassing or an exhaustive list. Id. 

With resolution of the benefit of the doubt in the Veteran's favor, the above symptoms generally provide a basis for assigning a higher 70 percent rating for PTSD. 38 C.F.R. § 4.3.

However, the evidence of record does not warrant an initial 100 percent rating. 38 C.F.R. § 4.7. The medical and lay evidence of record is not indicative of total occupational and social impairment, which is required for a 100 percent rating. 38 C.F.R. § 4.130. The Veteran has maintained employment as a corrections officer at a prison facility. VA treatment records document that he also received several promotions within the National Guard, prior to retirement. He helped provide emergency assistance after a hurricane in Louisiana. He has been able to maintain his marriage to his spouse. He has several children. He exercises frequently and rides a motorcycle. He can still function and communicate with people, albeit with significant limitations. Although socially isolated, he still lives with his wife and mentions that his father is his best friend. At the March 2005 VA examination he mentions having two close friends. His social and occupational impairment has often been described as only "moderate" in degree. See e.g., March 2005 and November 2010 VA examinations. He has never been hospitalized due to his PTSD.   
This provides clear evidence against a finding of total occupational and social impairment. 

Medical and lay evidence of record also shows no gross impairment in thought processes or communication; no persistent delusions or hallucinations; no grossly inappropriate behavior; no "persistent" danger of hurting self or others; no intermittent inability to perform activities of daily living or to maintain personal hygiene; no disorientation to time or place; and no memory loss for names of close relatives, own occupation, or own name. See 38 C.F.R. § 4.130.

His GAF scores ranging from 48 to 52 are also not reflective of total occupational and social impairment. Although the VA examiner's use of this descriptive term is not dispositive of the rating that should be assigned, it is nonetheless probative evidence to assist in making this important determination. 38 C.F.R. §§ 4.2, 4.6. 
Overall, the Veteran's level of occupational and social impairment is more than adequately reflected in the 70 percent rating currently assigned. 38 C.F.R. § 4.10. He is not totally disabled due to his PTSD. He has never claimed to be. 

Accordingly, the Board finds that the evidence supports an initial disability rating of 70 percent, but no higher, for the Veteran's PTSD. 38 C.F.R. § 4.3. 

Fenderson Consideration

The 70 percent rating for his PTSD the Board has assigned should be effective throughout the entire appeal period from September 17, 2004. Since the effective date of his award, his disability has never been more severe than contemplated by its 70 percent rating, so the Board cannot "stage" his rating. Fenderson, 12 Vet. App. at 126. 

Extra-Schedular Consideration

Finally, there is no evidence of exceptional or unusual circumstances to warrant referring the case for extra-schedular consideration. 38 C.F.R. § 3.321(b)(1). The General Rating Formula for Mental Disorders reasonably describes the Veteran's disability level and symptomatology with contemplation of the relative degree of occupational and social impairment. Therefore, since the Veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is adequate, and no referral is required. Thun v. Peake, 22 Vet. App. 111, 115-116 (2008); VAOPGCPREC 6-96. The General Rating Formula for Mental Disorders specifically addresses levels of occupational and social impairment with all relevant symptomatology alleged by the Veteran. In other words, since the Veteran's disability picture is contemplated by the Rating Schedule, there is no exceptional disability picture that would warrant consideration of factors such as marked interference with employment or frequent periods of hospitalization. Thun, 22 Vet. App. at 116. See also 38 C.F.R. § 3.321(b)(1). The medical and lay evidence of record fails to show anything unique or unusual about the Veteran's PTSD disability that would render the schedular criteria inadequate. Nearly all of the Veteran's psychiatric symptoms are contemplated in the 70 percent rating assigned, including his degree of work impairment. The Veteran has never argued for an extra-schedular rating, despite the PTSD appeal being before the Court.


ORDER

An initial 70 percent disability rating for PTSD is granted, subject to the laws and regulations governing the payment of VA compensation. 



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


